COXE, District Judge
(orally). I am inclined to reverse the decision of the board of general appraisers in this cause. As to the first articles imported the question is whether or not the bamboo of which they are composed is wood. It seems to me that the weight of evidence is clearly to the effect that it is not wood. The extracts read from, the various dictionaries and encyclopedias by the counsel for the importers, indicate that bamboo is a species of grass, and I think the testimony is to the same effect. In the testimony offered by the collector the nearest approach to contradicting the proposition that bamboo is a species of .grass, is the opinion of one witness that in the process of time the character of the grass is changed to wood, but that to my mind is not a very satisfactory or conclusive view of the matter. It also appears that articles of bamboo are sometimes kept in stock with wooden articles, and sold by dealers in wooden ware, but that does not make it wood. If it were sold by a tinsmith with tin articles it would hardly be contended that this fact would make it tin.
As to the other branch of the case, it is undisputed that these large umbrellas are not used in the way in whcih ordinary umbrellas are used. They are not suitable for that purpose and are never so used. Their sole use is for the decoration of houses, halls and large buildings. This being so, it would be illogical to classify them with the ordinary cloth umbrellas which are used to protect individuals from tire sun and rain. As the board of appraisers with this same evidence before it has in another case reached the conclusion that these importations should be classified as the importer now contends, I shall follow their second and more mature conclusion. The decision of the board is reversed.